Citation Nr: 1415048	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-01 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The RO has indicated that the Veteran served on active duty from March 1987 to April 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the VA RO in Salt Lake City, Utah.  

In its December 2010 statement of the case, the RO indicated that service records show that the Veteran was on medication in October 2008 for hypertension.  (Dental records dated in October 2008 and January 2009 include references to hypertension and medication for hypertension.)  However, the Veteran's service treatment records do not appear to have been associated with his virtual VA record, which is the only record that has been made available to the Board.  

In October 2009, the Salt Lake City RO sent a letter to the Veteran to tell him that the RO was returning copies of his service treatment records because original records had been received.  Nevertheless, as noted above, it does not appear that the service treatment records were included in the virtual record.  

Review of the service treatment records is important because the rating criteria for hypertension allow for a compensable rating in instances where diastolic readings were predominantly 100 or more in claimants who require continuous medication for control.  38 C.F.R. § 4.104 (Diagnostic Code 7101) (2013).  Ascertaining what the Veteran's blood pressure readings were before he started on medication is therefore essential.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain service treatment records from the Veteran's military service, to specifically include records reflecting blood pressure readings prior to use 

of anti-hypertensive medication.  A search should be undertaken at all locations where VA may have maintained the records or stored them for any length of time, even temporarily, such as at the Salt Lake City RO where the claim was initially adjudicated.

2.  All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  He should be advised that, if he still has any copies of his service treatment records, submitting copies would be helpful to deciding his claim.

3.  When the development requested has been completed, the case should be reviewed on the basis of any additional evidence.  If the benefit sought is not granted, and additional evidence has been considered, issue a Supplemental Statement of the Case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

